PROFESSIONS AND OCCUPATIONS
The Oklahoma State Board of Veterinary Medical Examiners is authorized to employ personnel to assist the Board in investigating and prosecuting alleged violations of the Oklahoma Veterinary Practice Act.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: May the Oklahoma Board of Veterinary Examiners hire an investigator to assist the Board in investigating and prosecuting alleged violations of the Oklahoma Veterinary Practice Act? The powers and duties of the Board of Veterinary Medical Examiners are outlined in 59 O.S. 698.7 [59-698.7] (1971). The pertinent provisions of that section state as follows: "The Board shall have the powers and it shall also be its duty: ". . . "4. To disburse money for necessary supplies, equipment and personnel consistent with this act from the Board of Veterinary Examiners' Fund for carrying out the provisions of this act; ". . . "6. To investigate complaints, hold hearings and subpoena witnesses. All proceedings of the Board shall be governed by the Oklahoma Administrative Procedures Act." A plain reading of the above-quoted provisions of Section 698.7 reveals that upon a finding of need, the State Board of Veterinary Medical Examiners may hire personnel to assist in the investigation of complaints.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative: The Oklahoma State Board of Veterinary Medical Examiners is authorized to employ personnel to assist the Board in investigating and prosecuting alleged violations of the Oklahoma Veterinary Practice Act.  (KAY KAREN KENNEDY)